                  Case:20-01947-jwb      Doc #:306 Filed: 09/14/2020         Page 1 of 6




                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                 Chapter 11
    BARFLY VENTURES, LLC, et al,1                                Case No. 20-01947-jwb
                                                                 Hon. James W. Boyd
                            Debtors.
                                                                 Jointly Administered
    ______________________________________/

             STIPULATION TO ADJOURN SALE HEARING AND CURE HEARINGS

             Barfly Ventures, LLC, et al. (the “Debtors”), the Objecting Creditors (as defined below),

the Official Committee of Unsecured Creditors of Barfly Ventures, LLC et. al. (the “Committee”),

Congruent Credit Opportunities Fund III, LP, Main Street Capital Corporation, and HMC Income

Fund, Inc. c/o, CIIP Administrative, LLC (the “Lender”) and Project BarFly LLC (the “Stalking

Horse Bidder”) have stipulated to entry of an Order Adjourning the Sale Hearing and Related

Hearings Regarding Cure Objections in the form attached hereto as Exhibit A. In support thereof,

the parties state the following:

             1.     On July 9, 2020, the Debtors filed the Motion of Debtors for Entry of (I) an Order

(A) Approving Bidding Procedures and Scheduling Sale Hearing, (B) Approving the Form of the

Asset Purchase Agreement, Including the Bid Protections, and (C) Granting Related Relief; and


1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
            Case:20-01947-jwb        Doc #:306 Filed: 09/14/2020         Page 2 of 6




(II) an Order (A) Authorizing the Sale of Substantially All of the Debtors’ Assets Free and Clear

of All Liens, Claims, Encumbrances, and Other Interests, (B) Authorizing the Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Granting Related

Relief (the “Sale Motion”).

       2.      On July 22, 2020, the Court entered the Order (A) Approving Bidding Procedures

and Scheduling Sale Hearing; (B) Approving the Form of the Asset Purchase Agreement,

Including Bid Protections, and (C) Granting Related Relief (the “Procedures Order”).

       3.      Under the Procedures Order, the Court scheduled a hearing on the Sale Motion for

August 27, 2020 at 10:00 a.m. to approve the sale of Debtors’ assets (the “Sale Hearing”).

       4.      The Sale Hearing was later adjourned to September 15, 2020 at 10:00 am.

       5.      Further, consistent with the Procedures Order, Debtors sent a Notice of Assumption

and Assignment of Executory Contracts and Unexpired Leases (the “Cure Notice”) to various

counter-parties to the Debtors’ unexpired leases and executory contracts. In the Cure Notice,

Debtors provided the counter-parties to the unexpired leases and executory contracts with notice

of the cure amounts that the Debtors believe would satisfy any actual and pecuniary losses due to

such counter-parties pursuant to their books and records.

       6.      The following creditors objected to the Cure Notice, each alleging that the Debtors’

proposed cure amount was incorrect: A&G Partnership, LLC [Dkt. 216], Project Oscar, LLC [Dkt.

217], Liberty Maynard, LLC [Dkt. 220], JK East Beltline Real Estate LLC [Dkt. 223], Fourth

Enterprises, LLC f/n/a HotSchedules [Dkt. 225], Gordon Food Service, Inc. [Dkt. 228], and Ionia

Ventures, LLC [Dkt. 259] (collectively, the “Objecting Creditors”).2




2
  222 Venture, LLP also filed an objection to the Cure Notice. [See Dkt. 227]. Debtors, however,
rejected this lease effective August 31, 2020 and therefore this objection is moot.
               Case:20-01947-jwb      Doc #:306 Filed: 09/14/2020         Page 3 of 6




         7.      The Court scheduled hearings on August 27, 2020 at 10:00 a.m. for each of the

Objecting Creditors’ objections to the Cure Notice (collectively, the “Cure Hearings”).

         8.      The Cure Hearings were adjourned to September 15, 2020.

         9.      The Debtors and the Stalking Horse Bidder are continuing to negotiate the terms of

a transaction involving the assets and liabilities of the Debtors. Further, the Stalking Horse Bidder

is still reviewing the Debtors’ executory contracts and unexpired leases to determine which

executory contracts and unexpired leases it may acquire. Likewise, the Stalking Horse Bidder is

still in the process of providing adequate assurance to the various landlords whose unexpired leases

will be assumed. Finally, the parties need additional time to negotiate the final cure amounts that

may be due to the Objecting Creditors.

         10.     The parties agree that the deadline for the Committee and the United States Trustee

to file a response to the Sale Motion is adjourned until September 23, 2020 at 5:00 p.m. (eastern

time).

         WHEREFORE, the parties respectfully request that the Court enter an order in the form

attached hereto as Exhibit A adjourning the Sale Hearing and the Cure Hearings until September

25, 2020 at 10:00 a.m. (Eastern Time).

Agreed to and submitted by:

 WARNER NORCROSS + JUDD LLP                         JAFFE RAITT HEUER & WEISS, P.C.
 Attorneys for Debtors                              Attorneys for Official Committee of
                                                    Unsecured Creditors
 By:      /s/ Elisabeth M. Von Eitzen
          Elisabeth M. Von Eitzen (P70183)          By:     /s/ Paul R. Hage
          150 Ottawa Avenue, NW, Suite 1500                 Paul R. Hage
          Grand Rapids, Michigan 49503                      27777 Franklin Road, Suite 2500
          Telephone: (616) 752-2418                         Southfield, Michigan 48034
                                                            Telephone: (248) 727.1543
           Case:20-01947-jwb        Doc #:306 Filed: 09/14/2020     Page 4 of 6




PAUL HASTINGS LLP                            CLARK HILL PLC
Attorneys for Stalking Horse Bidder and CIP Attorneys for Fourth Enterprises, LLC f/n/a
Administrative, LLC, as Administrative Agent HotSchedules

By:    /s/ Nathan Gimpel                       By:    /s/ Shannon L. Deeby
       Nathan Gimpel                                  Shannon L. Deeby
       71 South Wacker Drive, 45th Floor              151 S. Old Woodward, Suite 200
       Chicago, Illinois 60606                        Birmingham, Michigan 48009
       Telephone: (312) 499-6000                      Telephone: (248) 988-5889

RHODES MCKEE                                   JACOB & WEINGARTEN, P.C.
Attorneys for Ionia Ventures, LLC              Attorneys for Liberty Maynard, LLC

By:    /s/ Patrick Sweeney                     By:    /s/ Howard S. Sher
       Patrick Sweeny                                 Howard S. Sher
       55 Campau Avenue NW, Suite 300                 25800 Northwestern Hwy., Suite 500
       Grand Rapids, Michigan 49503                   Southfield, Michigan 48075
       Telephone: (616) 233-5262                      Telephone: (248) 649-1900

RHODES MCKEE                                   ICE MILLER LLP
Attorneys for Project Oscar, LLC               Attorneys for Gordon Food Service, Inc.

By:    /s/ David E. Bevins                     By:    /s/ John C. Cannizzaro
       David E. Bevins                                John C. Cannizzaro
       55 Campau Avenue NW, Suite 300                 250 West Street, Suite 700
       Grand Rapids, Michigan 49503                   Columbus, Ohio 43215
       Telephone: (616) 235-3500                      Telephone: (614) 462-1070

WITTE LAW OFFICES, PLLC                        WARDROP & WARDROP, P.C.
Attorneys for A & G Partnership, LLC.          Counsel for JK East Beltline Real Estate, LLC

By:    /s/ Norman C. Witte                     By:    /s/Robert F. Wardrop, II
       Norman C. Witte                                Robert F. Wardrop, II
       119 E. Kalamazoo Street                        300 Ottawa Avenue, NW, Suite 150
       Lansing, Michigan 48933                        Grand Rapids, Michigan 49503
       Telephone: (517) 485-0070                      Telephone: (616) 459-1225

FROST BROWN TODD LLC
Attorneys for First Savings Bank

By:    /s/ Ronald E. Gold
       Ronald E. Gold
       3300 Great American Tower
       301 East Fourth Street
       Cincinnati, Ohio 45202
       Telephone: (513) 651-6800                              Dated: September 14, 2020
                  Case:20-01947-jwb            Doc #:306 Filed: 09/14/2020                Page 5 of 6




                                                     EXHIBIT A


                                UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                            Chapter 11
                                               1
    BARFLY VENTURES, LLC, et al,                                            Case No. 20-01947-jwb
                                                                            Hon. James W. Boyd
                      Debtors.
    ______________________________________/                                 Jointly Administered

                  ORDER ADJOURNING SALE HEARING AND CURE HEARINGS

             The Court has reviewed the stipulation between the Debtors,2 the Objecting Creditors, the

Committee, the Lender and the Stalking Horse Bidder, which requests that the Court issue an order

adjourning the Sale Hearing and the Cure Hearings, which are currently set for September 15,

2020 at 10:00 a.m. The Court has determined to grant the request for an order approving that

stipulation without further notice or hearing, therefore:

IT IS ORDERED THAT:

             1.     The Court will conduct a status conference on September 15, 2020 at 10:00 a.m.

(Eastern Time). The status conference will be conducted by videoconferencing using the Zoom

Cloud Meeting Program/App.




1
 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129),
50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing
Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-
Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC
(9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
2
    All capitalized terms not otherwise defined have the same meaning as set forth in the Stipulation.
            Case:20-01947-jwb       Doc #:306 Filed: 09/14/2020        Page 6 of 6




       2.     Any party or attorney who wishes to appear at the Status Conference must register

by no later than September 14, 2020 at 1:00 p.m. Eastern time. Information about registration is

available on the Court’s website under Covid-19 Notices, https://www.miwb.uscourts.gov/covid-

19-notices. Parties who have already registered with the Court for the August 27, 2020 or the

September 15 hearing do not need to re-register.

       3.     The Sale Hearing and Cure Hearings will be held before the Court on September

25, 2020 at 10:00 a.m. (Eastern Time), or as soon thereafter as counsel and interested parties

may be heard; provided, the Debtors may seek an adjournment of the Sale Hearing, consistent with

the Procedures Order.

       4.     The deadline for the Committee and the United States Trustee to file a response to

the Sale Motion is adjourned until September 23, 2020 at 5:00 p.m. (eastern time).

       5.     The Sale and Cure Hearings will be conducted by videoconferencing using the

Zoom Cloud Meeting Program/App. Any party or attorney who wishes to appear at the Sale and

Cure Hearings must register by no later than September 24, 2020 at 1:00 p.m. Eastern time.

Information about registration is available on the Court’s website under Covid-19 Notices,

https://www.miwb.uscourts.gov/covid-19-notices. Parties who have already registered with the

Court for the August 27, 2020 or the September 15 hearing do not need to re-register.

                                       END OF ORDER

Order prepared and submitted by:
WARNER NORCROSS + JUDD LLP
Elisabeth M. Von Eitzen (P70183)
150 Ottawa Avenue, NW Ste. 1500
Telephone: (616) 752-2418
Facsimile: (616) 222-2418
evoneitzen@wnj.com
Counsel for Debtors
